EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Barnes, on 3/1/2022.

2.	Claims 1, 14 and 17 of the instant application have been amended, claims 9 and 16 have been canceled based on the latest claims of record submitted by the Applicant on 3/1/2022, and they have been amended as follow:
(Currently amended) A system for aerial vehicle registration, comprising:
a decentralized fence delivery network constructed and configured for network communication with at least one aerial vehicle;
wherein the decentralized fence delivery network receives a registration request from the at least one aerial vehicle;
wherein the decentralized fence delivery network assigns a unique registration identification (ID) to each of the at least one aerial vehicle;
wherein the decentralized fence delivery network stores registration data of the at least one aerial vehicle;
wherein the decentralized fence delivery network stores information of a multiplicity of registered geofences;
wherein each of the multiplicity of registered geofences comprises a plurality of geographic designators defined by a plurality of unique Internet Protocol (IP) addresses such that each geographic designator corresponds to a unique IP address;
wherein one of the plurality of unique IP addresses is encoded as a unique identifier for each of the multiplicity of registered geofences; 
wherein the unique identifier for each of the multiplicity of registered geofences comprises a location data portion and a metadata portion; [[and]]
wherein the decentralized fence delivery network caches the information of the multiplicity of registered geofences on the at least one aerial vehicle; and
wherein the multiplicity of geofences includes at least one three dimensional geofence. 
2. (Original) The system of claim 1, wherein the decentralized fence delivery network receives registration requests for the at least one aerial vehicle periodically.
3. (Original) The system of claim 1, wherein the at least one aerial vehicle comprises a software-defined 
Multi-Band Spatial Broadcast (MBSB) transponder.
4. (Original) The system of claim 3, wherein the software-defined MBSB transponder is operable to broadcast information including the unique registration ID and/or position information of the at least one aerial vehicle.
5. (Original) The system of claim 1, wherein the fence delivery network receives command and control state information from the at least one aerial vehicle.
6. (Original) The system of claim 1, wherein a mobile geofence with a predetermined safety perimeter is formed around the at least one aerial vehicle based on location data for the at least one aerial vehicle.
7. (Original) The system of claim 1, further comprising a mobile geofence around the at least one aerial vehicle, wherein the mobile geofence provides activation of automated collision avoidance rules within predetermined safety parameters for another aerial vehicle approaching the at least one aerial vehicle. 
8. (Original) The system of claim 1, wherein the decentralized fence delivery network receives information regarding boundaries and flight restrictions for at least one class of airspace, and wherein the decentralized fence delivery network transmits information regarding boundaries and flight restrictions for at least one class of airspace to the at least one aerial vehicle. 
9. (Canceled) 
10. (Original) The system of claim 1, wherein the decentralized fence delivery network restricts entry of the at least one aerial vehicle into at least one of the multiplicity of geofences during specified time periods.   
11. (Original) The system of claim 1, wherein the at least one aerial vehicle includes manned and/or unmanned aerial devices.
12. (Original) The system of claim 1, wherein the decentralized fence delivery network is constructed and configured for network communication with at least one mobile device, wherein the decentralized fence delivery network receives registration information for at least one geofence from the at least one mobile device. 
13. (Original) The system of claim 1, wherein the decentralized fence delivery network caches the information of the multiplicity of registered geofences on edge servers and routers.
14. (Currently amended) A system for aerial vehicle registration, comprising:
a decentralized fence delivery network constructed and configured for network communication with at least one aerial vehicle and at least one user device;
wherein the decentralized fence delivery network receives a registration request from the at least one aerial vehicle;
wherein the decentralized fence delivery network assigns a unique registration identification (ID) to the at least one aerial vehicle;
wherein the decentralized fence delivery network stores registration data of the at least one aerial vehicle;
wherein the at least one user device registers at least one geofence on the decentralized fence delivery network;
wherein the decentralized fence delivery network stores information of the at least one geofence;
wherein each of the at least one geofence comprises a plurality of geographic designators defined by a plurality of unique Internet Protocol (IP) addresses;
wherein one of the plurality of unique IP addresses is encoded as a unique identifier for each of the at least one geofence;
wherein the unique identifier for each of the at least one geofence comprises a location data portion and a metadata portion; [[and]]
wherein the decentralized fence delivery network caches the information of the at least one geofence on the at least one aerial vehicle and
wherein the multiplicity of geofences includes at least one three dimensional geofence. 
15. (Original) The system of claim 14, wherein the at least one aerial vehicle comprises a Multi-Band Spatial Broadcast (MBSB) beacon broadcasting information including the unique registration ID, and/or position information of the at least one aerial vehicle.
16. (Canceled)
17. (Currently amended) A method for aerial vehicle registration, comprising:
providing a decentralized fence delivery network constructed and configured for network communication with at least one aerial vehicle;
the decentralized fence delivery network receiving a registration request from the at least one aerial vehicle; 
the decentralized fence delivery network assigning a unique registration identification (ID) to the at least one aerial vehicle;
the decentralized fence delivery network storing registration data of the at least one aerial vehicle;
the decentralized fence delivery network caching information of a multiplicity of registered geofences on the at least one aerial vehicle, wherein the decentralized fence delivery network includes a decentralized geofence database storing the information of the multiplicity of registered geofences, wherein each of the multiplicity of registered geofences comprises a plurality of geographic designators defined by a plurality of unique Internet Protocol (IP) addresses, wherein one of the plurality of unique IP addresses is encoded as a unique identifier for each of the multiplicity of registered geofences; [[and]]
wherein the unique identifier for each of the multiplicity of registered geofences includes a location data portion and a metadata portion; and
wherein the multiplicity of geofences includes at least one three dimensional geofence.
18. (Original) The method of claim 17, further comprising the decentralized fence delivery network receiving registration information for at least one geofence via network communication with at least one mobile device.
19. (Original) The method of claim 17, wherein the fence delivery network receives command and control state information from the at least one aerial vehicle.
20. (Original) The method of claim 17, further comprising a mobile geofence around the at least one aerial vehicle, wherein the mobile geofence provides activation of automated collision avoidance rules within predetermined safety parameters for another aerial vehicle approaching the at least one aerial vehicle. 

Allowable Subject Matter
3.	Claims 1-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

wherein the decentralized fence delivery network assigns a unique registration identification (ID) to each of the at least one aerial vehicle; wherein the decentralized fence delivery network stores registration data of the at least one aerial vehicle; wherein the decentralized fence delivery network stores information of a multiplicity of registered geofences; wherein each of the multiplicity of registered geofences comprises a plurality of geographic designators defined by a plurality of unique Internet Protocol (IP) addresses such that each geographic designator corresponds to a unique IP address; wherein one of the plurality of unique IP addresses is encoded as a unique identifier for each of the multiplicity of registered geofences; wherein the unique identifier for each of the multiplicity of registered geofences comprises a location data portion and a metadata portion; wherein the decentralized fence delivery network caches the information of the multiplicity of registered geofences on the at least one aerial vehicle; and wherein the multiplicity of geofences includes at least one three dimensional geofence..” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456